Citation Nr: 1738410	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for granulomas disease.


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2006 to April 2007 and September 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The Veteran's November 2011 substantive appeal included a request to appear at a hearing before the Board by live videoconference.  The requested hearing was scheduled for November 18, 2014.  The Veteran contacted the RO by telephone in October 2014 and withdrew his hearing request.  The Board will therefore proceed with the appeal as the Veteran's request for a Board hearing is considered withdrawn. 38 C.F.R. § 20.702(e) (2017).

The appeal initially included a claim for service connection for a chronic respiratory disorder.  Additional development was ordered on Remand in October 2016.  By a rating action dated February 2017, service connection for asthma was granted.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran has a current disability manifested by a benign calcified granuloma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for granulomas disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran filed his service connection claim for granulomas in June 2009, which was denied by an October 2009 rating decision.  He contends that his granulomas disease began in service or is otherwise etiologically related to his active service.  Specifically, he asserts that the medication he was given while participating in a voluntary clinical study in basic training caused granuloma in his lungs. See Notice of Disagreement dated January 2010.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

The Veteran's service treatment records reflect a July 2007 chest X-ray finding "calcified 2-4 mm granulomas" in the right and left lung but otherwise clear.  The assessment was benign granulomatous.  An October 2007 pre-deployment assessment report shows the Veteran was medically cleared for deployment with no pulmonary symptoms reported.  Likewise, a June 2008 post-deployment screening report shows normal clinical evaluations with no pulmonary symptoms reported.  

Post-service private treatment records show that in July 2008 his treating physician found granuloma disease as "asymptomatic" with no evidence of cardiopulmonary process. See Heartland Pediatric and Adult Care treatment records.  

On a VA examination in August 2009, chest X-ray was reported to be negative with prior granulomatous findings as "asymptomatic." 

In May 2011, a chest X-ray showed "old healed granulomatous disease" that was unchanged from 2009.  The assessment was "no acute cardiopulmonary disease."

On a VA examination in June 2011, the diagnosis was "benign pulmonary granulomas" with the examiner finding no evidence of pulmonary complications that arose from the initial manifestation.  

On a VA examination in February 2017, chest X-ray showed "calcified granulomata" with lungs otherwise clear.  The examiner noted normal pulmonary function tests and rendered a diagnosis of asthma.  No other respiratory condition was found.    

Review of the record shows that the Veteran's benign calcified granuloma has not resulted in a current disability for which service connection may be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The evidence of record clearly demonstrates findings of "old healed, benign granulomatous" with no acute cardiopulmonary disease.  In fact, the calcified granuloma was consistently shown to be "benign" and clinically asymptomatic, suggesting an incidental X-ray finding rather than a chronic disability.  In that regard, the Board notes that the term "disability," as used for VA purposes, refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board further emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1101.  

There is no indication of a chronic disability manifested by the Veteran's benign granuloma or functional impairment from such condition.  The Board acknowledges that the Veteran does experience occasional wheezing and shortness of breath.  However, the record establishes that the respiratory difficulties experienced by the Veteran, to include reduced respiratory function and the daily use of inhalational bronchodilator therapy, have been attributed to his service connected asthma.

Even if it were accepted that the Veteran's benign granuloma were considered a disability for VA purposes, which is not conceded, the preponderance of the evidence weighs against the finding that the granuloma had their onset in service or are otherwise etiologically related thereto.  The February 2017 examiner explained that a granuloma is a small area of inflammation and usually a result of an infection or a non-infection condition, and that histoplasmosis or a fungal infection is very common that affects the lungs.  She added the infection was common in the Midwest and Ohio River Valley, which is where the Veteran is from.  She further noted that calcified granulomas are areas of chronic inflammation/infection that the body has calcified, and that the calcification process takes a period of years.  As the Veteran's granuloma were noted within 11 months of return from his deployment, which is not enough time for the calcification process to begin, the examiner stated it was less likely that the granuloma were related to his active service, to include any exposure to toxins.  A similar opinion was rendered in May 2011.

The Board recognizes the Veteran's contentions that his benign calcified granuloma is related to service.  Although the Veteran is certainly capable of describing the history in this case as well as his respiratory symptoms in and after service, a disability manifested by a benign calcified granuloma on the lung is not a type of condition that is capable of lay observation.  The Veteran's statements regarding the cause of his calcified granuloma are lay statements that purport to provide a nexus opinion linking his calcified spot on the lung to service.  As a lay person, the Veteran lacks the capability to provide evidence that requires specialized knowledge, skill, experience, training or education.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds the Veteran's statements not competent medical evidence for this purpose.  Therefore, his assertions, standing alone, have little probative value and the Board assigns more weight to the medical opinions provided by VA examiners.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of granuloma.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for granuloma disease is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


